DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/26/2020, 06/30/2021, and 07/09/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 06/26/2020 were reviewed and are acceptable.
Specification
The specification filed on 06/26/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “soft” and “hard” in claim 5 are relative terms which renders the claim indefinite. The terms “soft” and “hard” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate correct is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-11, 14-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0291874 A1).
Regarding claim 1, Kim et al. discloses a membrane humidifier (Title) for a fuel cell ([0050]), the membrane humidifier comprising:
a middle case (110) housing a plurality of hollow fiber membranes (310);
a cap case (120) coupled to the middle case (as shown in Fig 1);
a potting unit (210) formed at the ends of the plurality of hollow fiber membranes (as shown in Fig 1); and
an assembly member (200/520) disposed between the cap case and an end of the middle case (as shown in Fig 1), the assembly member being configured to simultaneously perform hermetic coupling between the cap case and the middle case and between the cap case and the potting unit (Abstract; also as shown in Fig 1).
Regarding claim 2, Kim et al. discloses all of the claim limitations as set forth above.
Kim et al. further discloses that the assembly member comprises a first sealing unit (220) mounted on the end of the middle case while being in contact with an inner wall of the cap case (as shown in Fig 1) and a second sealing unit (221) formed inside the first sealing unit so as to wrap the potting unit (as shown in Fig 1).
Regarding claim 3, Kim et al. discloses all of the claim limitations as set forth above.
Kim et al. further discloses that the first sealing unit comprises a first sealing body (231) mounted on the end of the middle case while being in contact with the inner wall of the cap case (as shown in Fig 1), the first sealing body being formed so as to have a bracket shape (as shown in Figs 1 and 2), and a first sealing leg (232) formed so as to come into contact with the second sealing unit while extending downwards from one end of the first sealing body (as shown in Fig 1).
Regarding claim 5, Kim et al. discloses all of the claim limitations as set forth above.
Kim et al. further discloses that the first sealing unit further comprises a second sealing leg (233) extending downwards from the other end of the first sealing body (as shown in Figs 1 and 2), the second sealing leg being in contact with the inner wall of the cap case and the end of the middle case (as shown in Fig 1).
Regarding claim 8, Kim et al. discloses all of the claim limitations as set forth above.
Kim et al. further discloses that the first sealing unit is made of a soft material (see [0081] which describes that the first sealing unit (220) may be made of acryl rubber, which reasonably reads on being “soft” absent additional definition), and the second sealing unit is made of a hard material (see [0076] which describes that the second sealing unit (210) is hardened, which reasonably read son being “hard” absent additional definition).
Regarding claim 9, Kim et al. discloses all of the claim limitations as set forth above.
Kim et al. further discloses that the cap case comprises a large-diameter portion coupled to the middle case, the large-diameter portion having an inner diameter greater than the outer diameter of the potting unit, and a small-diameter portion protruding from one surface of the large-diameter portion, the small-diameter portion having an inner diameter less than the outer diameter of the potting unit (as shown in annotated Fig 1 below).


    PNG
    media_image1.png
    333
    838
    media_image1.png
    Greyscale

Regarding claim 10, Kim et al. discloses all of the claim limitations as set forth above.
Kim et al. further discloses that the assembly member comprises:
a main body (522/621) disposed between the cap case, the middle case, and the potting unit (as shown in Figs 5 or 10);
a first coupling portion (521/624) pressed between the cap case and the end of the middle case in order to perform hermetic coupling between the cap case and the middle case (as shown in Figs 5 or 10); and
a second coupling portion (525/622) brought into contact with one end of the potting unit in order to perform hermetic coupling between the cap case and the potting unit (as shown in Figs 5 or 10).
Regarding claim 11, Kim et al. discloses all of the claim limitations as set forth above.
Kim et al. further discloses that the first coupling portion (521) comprises a first extension portion extending outwards from the main body (as shown in Figs 5 and 6).
Regarding claim 14, Kim et al. discloses all of the claim limitations as set forth above.
Kim et al. further discloses that the cap case comprises a protrusion (124) protruding from a surface thereof, the surface facing the end of the middle case (as shown in Fig 1).
Regarding claim 15, Kim et al. discloses all of the claim limitations as set forth above.
Kim et al. further discloses that the second coupling portion comprises an inclined portion formed at an inner surface thereof (as shown in Figs 5 and 6), and
the potting unit comprises an inclined portion formed at an edge thereof, the inclined portion of the potting unit being in contact with the inclined portion of the second coupling portion (as shown in Fig 5).
Regarding claim 19, Kim et al. discloses all of the claim limitations as set forth above.
Kim et al. further discloses that the assembly member further comprises a rib (623) extending inwards so as to widen a surface area thereof that contacts the potting unit (as shown in Fig 10).



Allowable Subject Matter
Claim(s) 4, 6-7, 12-13, 16-18, and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a membrane humidifier comprising:
(claim 4) an extension leg extending inwards from an end of the first sealing leg;
(claim 7) a sealing arm inserted into the first sealing body;
(claim 12) a second extension portion extending from an end of the first extension portion;
(claim 16) hardness of the assembly member is less than hardness of the potting unit; and
(claims 18 and 20) hardness of the assembly member is greater than hardness of the potting unit.
Kim et al. (US 2014/0291874 A1) is considered to be the closest relevant prior art to dependent claims 4, 7, 12, 16, 18, and 20.  Kim et al. discloses most of the claim limitations as set forth above.  However, Kim et al. does not disclose, teach, fairly suggest, nor render obvious the recited limitations for the following reasons:
(claim 4) Kim et al. already discloses a first sealing leg (232) for sealing with the second sealing unit, and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards another extension leg extending from the first sealing leg;
(claim 7) Kim et al. explicitly discloses that the second sealing unit is a liquid-state sealing element ([0080]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards a sealing arm of the second sealing body extending in the first sealing body;
(claim 12) Kim et al. already discloses a first extension portion (521) for sealing cap case and the middle case, and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards another extension portion extending from the first extension portion; and
(claims 16, 18, and 20) Kim et al. does not particularly describe relative hardnesses of the various structures, and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards any particular relative hardness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Desardins (US 2017/0279138 A1) discloses a humidifier for fuel cells; and
Kim et al. (US 2016/0240870 A1) discloses a fluid exchange membrane module.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        05/21/2022